Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Response to Applicant’s Arguments
	Applicant’s arguments filed March 4, 2022 have been fully considered but they are not deemed to be persuasive.
	Applicant argues that the cited references, Lalonde and Osman, do not teach the claimed “modify the coordinates of the boundary in the virtual environment based on a change of the position of the user in the real environment” which is not persuasive. Specifically, Lalonde teaches “a head-mounted display device including at least one pass-through camera device. The camera device captures images and displays virtual objects in a first region in the user interface, the first region substantially filling a field of view of the display in the head-mounted display device” (Lalonde, Abstract); it is anticipate that Lalonde’s coordinates of the boundary of the first region, or the field of view of the display, are modified, or changed correspond to the position of the user in the real environment; furthermore, the cut-in region (e.g., [0085]) is a physical object within the virtual environment in which the coordinates of the cut-in region’s boundaries are modified based on the relative position of the pass-through camera (e.g., [0083], figure 5A – the visual appearance of a physical object, such as the cut-in region, changes according to the viewer’s position), which is a part of the user’s HMD.  In Osman reference, the virtual environment comprising the real scene seen by the camera of the HMD has its boundary coordinates changed according to the user’s position on the environment (Osman, column 10, lines 45-50 – the HMD’s location, or the user’s location, determines the viewing scene’s boundary coordinates).   Accordingly, the claimed invention as represented in the claims does not represent a patentable distinction over the art of record.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over LALONDE et al (2017/0287215) in view of OSMAN et al (10,019,057).
As per claim 1, Lalonde teaches the claimed “processor system for processing image data for rendering a virtual environment on a display system for a user, the user being present in a real environment,” wherein the processor system comprises: “an interface for receiving head tracking data from a head tracking system, wherein the head tracking data is indicative of at least the orientation of the head of the user in the real environment” (Lalonde, HMD device 204 — [070]), and “an image processor” (Lalonde, image processing system 208) configured to: “generate image data for rendering a viewport of the virtual environment on the display system, the viewport being generated based on the head tracking data” (Lalonde, [0071 ]-[0072], figure 3); “define at least one real-view area in the virtual environment” (Lalonde, figure 3: the display regions 310, 312, 314 and/or 316, [0081]-[0083]), “determine at least one boundary of the real-view area, the boundary corresponding to predetermined coordinates in the virtual environment for making visible a corresponding part of the real environment in the real-view area, the part showing the real environment as perceived from the user head pose” (Lalonde, [0069]-[0071] - a tracking device, such as, for example, a camera, can be positioned in a physical, real world space, and can be oriented to capture as large a portion of the room 304 as possible with its field of view, [0089]); and “wherein the image processor is configured to modify the coordinates of the boundary in the virtual environment based on a change of the position of the user in the real environment” (Lalonde, [0081 ]-[0085], [0089]; Osman, figure 10, column 13, lines 5-9 — a see-through view 154; column 15, lines 14-37).  Specifically, Lalonde teaches “a head-mounted display device including at least one pass-through camera device. The camera device captures images and displays virtual objects in a first region in the user interface, the first region substantially filling a field of view of the display in the head-mounted display device” (Lalonde, Abstract); it is anticipate that Lalonde’s coordinates of the boundary of the first region, or the field of view of the display, are modified, or changed correspond to the position of the user in the real environment; furthermore, the cut-in region (e.g., [0085]) is a physical object within the virtual environment in which the coordinates of the cut-in region’s boundaries are modified based on the relative position of the pass-through camera (e.g., [0083], figure 5A – the visual appearance of a physical object, such as the cut-in region, changes according to the viewer’s position), which is a part of the user’s HMD.  In Osman reference, the virtual environment comprising the real scene seen by the camera of the HMD has its boundary coordinates changed according to the user’s position on the environment (Osman, column 10, lines 45-50 – the HMD’s location, or the user’s location, determines the viewing scene’s boundary coordinates).  It is noted that Lalonde does not explicitly teach “the part showing the real environment as perceived from the user head pose” as claimed. However, Lalonde’s HDM device 204 suggests any convention display of a HMD device can be used such that the corresponding part of the environment which “shows the real environment as perceived from the user head pose” as claimed (see also Osman, figure 10, column 13, lines 5-9 — a see-through view 154; column 15, lines 14-37). Thus, it would have been obvious, in view of Osman, to configure Lalonde’s system as claimed by displaying the real environment as perceived by the user head pose. The motivation is to provide the user with a virtual environment where he can interact with a computer just as he does in the real world.

Claim 2 adds into claim 1 “wherein the at least one boundary comprises a separating line horizontal with respect to the virtual environment, while the real-view area is below the separating line” which is obvious in view of Lalonde’s figures 4, 5A and 5B in which the displayed regions can be defined by a user (Lalonde, [0074]-[0075]; Osman, figure 10).

Claim 3 adds into claim 1 “wherein the at least one boundary comprises a left separating line vertical with respect to the virtual environment and a right separating line vertical with respect to the virtual environment, the real-view area is between the left and right separating lines” which is obvious in view of Lalonde’s figures 4, 5A and 5B in which the displayed regions can be defined by a user (Lalonde, [0074]-[0075]; Osman, figure 13C).

Claim 4 adds into claim 1 “wherein the processor system comprises a camera interface for receiving camera data of the real environment as perceived from the user head pose from a camera mounted on the head of the user, and the image processor is arranged to show said part of the real environment in the real-view area based on the camera data” (Lalonde, [0081] - A number of pass-through regions can be displayed at various times or simultaneously; figures 4-6 — steps 606-608; Osman, figure 10, column 13, lines 5-9 — a see-through view 154; column 15, lines 14-37).

Claim 5 adds into claim 4 “wherein the image processor is configured to generate a data plane showing the camera data at least in the real-view area, and generate the image data of the virtual environment over the data plane outside of the real-view area, the data plane moving with respect to the real environment with head rotations and translations as indicated by the head tracking data” which is obvious in view of Lalonde’s figures 4, 5A and 5B in which the displayed regions can be defined by a user (Lalonde, [0074]-[0075]).

Claim 6 adds into claim 4 “wherein the image processor is configured to generate a local plane in the virtual environment on the position of the real-view area, and to show the camera data to the extent the camera data overlaps with the local plane” which is obvious in view of Lalonde’s figures 4, 5A and 5B in which the displayed regions can be defined by a user (Lalonde, [0074]-[0075]).

Claim 7 adds into claim 4 “wherein the image processor is configured to modify the camera data by adapting the scale or perspective for showing image data of the real environment as perceived from the user head pose” (Lalonde, [0072]).

Claim 8 adds into claim 1 “wherein the image processor is configured to create a transition by showing, near the boundary, a combination of the virtual environment and the real environment” which is obvious in view of Lalonde’s figures 4, 5A and 5B in which the displayed regions can be defined by a user (Lalonde, [0074]-[0075]; Osman, figure 10, column 13, lines 5-9 — a see-through view 154; column 15, lines 14-37).

Claim 10 adds into claim 1 “wherein the boundary comprises a horizontal boundary, the processor system is configured to maintain at least a part of the real- view area in the viewport by moving the horizontal boundary in the virtual environment when the pitch of the head of the user as indicated by the tracking data exceeds a predetermined limit” ” which is obvious in view of Lalonde’s figures 4, 5A and 5B in which the displayed regions can be defined by a person skill in the art (e.g., Lalonde, [0074]-[0075]; Osman, figure 10, column 13, lines 5-9 — a see-through view 154; column 15, lines 14-37).

Claims 11-12 claim “head mounted device” (Lalonde, HMD device 204, [0070]- [0072]) based on the system of the claims 1-10; therefore, they are rejected under a similar rationale.

Claim 13 adds into claim 11 “wherein the display system has a transparent part, and the image processor is configured to making visible said part of the real environment in the real-view area via the transparent part by not displaying image data in the real-view area” which is well-known in a virtual reality HMD to use a see-through display to view the real environment (Osman, figure 10, column 13, lines 5-9 — a see- through view 154; column 15, lines 14-37).

Claims 14-15 claim a method and a non-transitory computer-readable medium based on the system of claims 1-10; therefore, they are rejected under a similar rationale.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616